BROWN, J.
(1) The court takes judicial notice that Robt. S. Snoddy is the judge of the city court of Jasper, a. court created by the act of the Legislature approved March 29, 1911 (Local Acts 1911, p. 176), and as such he has the authority of a justice of the peace to issue warrants returnable into the law and equity court and courts of like jurisdiction; that said court is the only court styled “the city” court in Walker county (Grider v. Tally, 77 Ala. 422, 54 Am. Rep. 65; McCarver v. Herzberg, 120 Ala. 524, 25 South. 3; Carey v. State, 76 Ala. 78; Sandlin v. Anderson, Green & Co., 76 Ala. 403); and the fact that the officer administering the oath to the affidavit is styled “judge of the city court in and for said county” will be treated as a cleriical misprision.
(2) The complaint followed the language of the statute in charging the offense, and was sufficient to sustain a judgment. —Spigener v. State, 11 Ala. App. 297, 66 South. 896; Lee v. State, 10 Ala. App. 191, 64 South. 637; Ex parte Rodgers, 12 Ala. App. 223, 67 South. 710.
(3) The complaint, besides charging the offense of selling prohibited liquors, charges, in different counts, and in the alternative in each of said counts, the offense of keeping prohibited liquors for sale. Under this complaint evidence of several sales at different times was admissible as tending to show that such *46liquors were kept for sale in violation of the statute.—Spigener v. State, 11 Ala. App. 297, 66 South. 896.
(4) The question to the witness Clement King, as a predicate for impeaching him by showing previous declarations, “Did you tell Frank O’Neal in substance this, that you wanted him to swear against the defendant; that he had rolled you for your job?” did not fix the time and place of the conversation, and the objection thereto was properly sustained.—Sexton v. State, 18 Ala. App. 84, 69 South. 341.
(5) The testimony showing that prohibited liquors were found on the defendant’s premises, the quantities found, defendant’s declaration with reference to it, and testimony tending to show concealment in a way inconsistent with keeping for personal use was' also properly admitted.—Harwell v. State, 12 Ala. App. 265, 68 South. 500.
(6) The testimony of the witness Trott that he gave Green money and sent him after some whisky, and that Green went in the direction of the defendant’s place, and soon returned with the whisky, was, in connection with the evidence tending to show previous sales, properly admitted.—Spigener v. State, supra.
We find no error in the record, and the judgment is affirmed.
Affirmed.